                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

                                     MEMORANDUM

Honorable Morrison C. England, Jr.
United States District Judge
Sacramento, California

                                               RE: PHAYLOTH CHANDAVONG
                                               Docket Number: 2:11CR00379-1
                                               SUPPLEMENT TO JUDGMENT

Your Honor:

On May 17, 2012, Phayloth Chandavong pled guilty to the single-count Indictment charging Theft
from Credit Union, in violation of 18 U.S.C. § 657.

On February 21, 2013, Mr. Chandavong was sentenced to 12 months and 1 day imprisonment, to
be followed by a 24 month term of supervised release. He was also ordered to pay $30,800 in
restitution to CUNA Mutual Group (CUNA).

Mr. Chandavong began his term of supervised release on February 11, 2014. He completed his
term of supervised release on February 10, 2016.

On April 15, 2019, staff in the financial office of the District Court Clerk’s Office brought to light
that according to a person handling the account from CUNA (the originally identified victim),
Mr. Chandavong caused a loss to her employer, Golden 1 Credit Union, who CUNA insures.
Golden 1 Credit Union filed a claim (#B0899811) with CUNA; however, it was not a claim that
CUNA paid. Therefore, Golden 1 Credit Union ultimately suffered the loss caused by
Mr. Chandavong and not CUNA. As a result, the undersigned probation officer is requesting to
substitute the victim on the judgment from CUNA Mutual Group to Golden 1 Credit Union located
at 8945 Cal Center Drive, Sacramento, California 95826.

The undersigned probation officer, in consultation with Assistant United States Attorney
Matthew Morris and financial staff in the Clerks’ office, request the Court adopt this memorandum
as a Supplement to the Judgment and Commitment order dated February 21, 2013, to reflect the
restitution amount of $30,800 be paid to Golden 1 Credit Union. Defense counsel has not been
able to contact the defendant, and thus stated she cannot agree to a modification of restitution
order. Defense counsel also stated she is not aware of law that allows for a modification of a final
judgment and order in this instance.

Should Your Honor require any additional information, please contact the undersigned at
Your Honor’s earliest convenience.

                                       Respectfully submitted,




                                     SCOTT STOREY
                         Supervising United States Probation Officer

Dated: June 4, 2019
       Sacramento, California



                                    ORDER OF THE COURT

           ☒      Approved         ☐       Disapproved

Dated: June 5, 2019




cc:    Matthew Morris                                        Hannah Labaree
       Assistant United States Attorney                      Defense Counsel
